UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6976


JOHN R. LAY,

                Plaintiff - Appellant,

          v.

HARRIS L. DIGGS, JR., Warden; VIRGINIA STATE EMPLOYEE, 1-34,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00519-JCC-TCB)


Submitted:   August 31, 2010                 Decided:   October 14, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Lay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    R.     Lay     appeals        the     district       court’s    order

directing       Lay    to    amend     and      particularize         his    civil    rights

complaint, filed pursuant to 42 U.S.C. § 1983 (2006), and to

either pay the requisite filing fee or apply to proceed in forma

pauperis.       See Lay v. Diggs, No. 1:10-cv-00519-JCC-TCB (E.D. Va.

June 15, 2010).            Lay also requests authorization from this court

“for leave to proceed before United States Congress for review.”

For the reasons set forth below, we deny the motion and dismiss

the appeal.

               In his motion, Lay asks this court to declare, in the

first instance, that the facts alleged in the complaint filed in

his civil action, which is pending in the Eastern District of

Virginia,       demonstrate         that   he       “is    under    imminent      danger   of

serious       physical      injury.”         28     U.S.C.    § 1915(g)      (2006).        We

decline Lay’s request, and deny the motion.

               We further hold that we lack jurisdiction over the

pending appeal.            This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen       v.    Beneficial       Indus.       Loan     Corp.,   337    U.S.    541

(1949).       The order Lay seeks to appeal is neither a final order

nor      an     appealable          interlocutory            or      collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

                                                2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3